DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-15, in the reply filed on April 7, 2022 is acknowledged.
Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on February 24, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Sixteen (16) sheets of drawings were filed on December 4, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0243381 A1) in view of Berkey et al. (US 2016/0011365 A1).
Regarding claim 1; Hayashi discloses a multicore optical fiber (multi-core optical fiber 100; see Figure 1 and paragraphs 123-124), comprising: 
a first core (110; first core; see annotated Figure 1 below) comprising silica and chlorine (see paragraph 191), wherein the first core (110, first core) comprises 
a first core centerline (first core centerline; see annotated Figure 1 below) 
a relative refractive index Δ1MAX (Δ1; see Figure 2; see paragraph 125), and 
an outer radius r1 (a; see Figures 1 and 2); 
a first inner cladding (inner cladding layer 120; see paragraphs 124-125; first inner cladding layer; see annotated Figure 1 below) surrounding the first core (110, first core) and comprising 
a relative refractive index ΔIC1 (Δ2; see Figure 2) and 
a width δr1C1 (b - a; see Figures 1 and 2), 
wherein Δ1MAX > ΔIC1 (see Figure 2); 
a second core (110; second core; see annotated Figure 1 below) comprising silica and chlorine (see paragraph 191), wherein the second core (110, second core) comprises 
a second core centerline (second core centerline; see annotated Figure 1 below), 
a relative refractive index Δ2MAX (Δ1; see Figure 2; see paragraph 125), and 
an outer radius r2 (a; see Figures 1 and 2); 
a second inner cladding (inner cladding layer 120; second inner cladding; see annotated Figure 1 below) surrounding the second core (110, second core) and comprising
a relative refractive index ΔIC2 (Δ1; see Figure 2; see paragraph 125) and 
a width δr1C2 (b - a; see Figures 1 and 2), 
wherein Δ2MAX > ΔIC2 (see Figure 2); and 
a common cladding (common cladding 140; see Figure 1 and paragraphs 124-125) surrounding the first core (110, first core) and the second core (110, second core), wherein the common cladding (140) comprises 
a relative refractive index ΔCC (Δ4; see Figure 2; see paragraph 125), and 
wherein a spacing (core pitch Λ; see Figure 1 and paragraph 124) between the first core centerline (first core centerline; see annotated Figure 1) and the second core centerline (second core centerline; see annotated Figure 1) is at least 28 micrometers (see paragraph 16, 25, 27) and 
a crosstalk between the first core and the second core is < -30 dB, as measured for a 100 km length of the multicore optical fiber operating at a wavelength of 1550 nm (see paragraphs 11 and 14).  



    PNG
    media_image1.png
    553
    886
    media_image1.png
    Greyscale

Hayashi does not disclose that the first core and second core have greater than 3 wt% chlorine.  Berkey et al. teaches that optical fibers may include a core comprised of silica and chlorine in an amount greater than 3 weight percent (see paragraphs 4 and 5) for the purpose of providing a higher chlorine content in silica fiber cores to lower attenuation (see the title, paragraphs 2-3), wherein the higher chlorine content provides for a core with equal or lower viscosity than the cladding, reduced stresses within the fiber and corresponding reduced attenuation (see paragraph 6).    
	Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the optical fiber cores (110) of Hayashi to include greater than 3 wt% chlorine for the purpose of providing cores with a viscosity equal or lower than the cladding, with reduced internal stresses, and with reduced attenuation.
Regarding claim 2; the first inner cladding (inner cladding layer, 120; see Figure 1 and paragraph 191) and the second inner cladding (inner cladding layer, 120; see Figure 1 and paragraph 191) comprise one of undoped silica and silica doped with fluorine (see paragraph 191).  
Regarding claim 3; the common cladding (common cladding, cladding, 140; see Figure 1 and paragraph 191) comprises one of undoped silica, silica doped with fluorine, and silica doped with chlorine (see paragraph 191).  
Regarding claim 4; Hayashi et al. does not disclose that the first inner cladding (inner cladding layer 120; see Figure 1) and the second inner cladding (inner cladding layer 120; see Figure 1) comprise undoped silica and the common cladding (140) comprises silica doped with chlorine.  The examiner takes Official notice that for silica optical fibers, chlorine is routinely added to raise a refractive index of a desired silica layer, and fluorine is routinely added to lower a refractive index of a desired silica layer.  Berkey et al. teaches that the cladding may be pure silica or silica doped with fluorine (see paragraph 5).  Since the silica core contains a high level of chlorine, as discussed above with respect to claim 1, then it would be obvious to one of ordinary skill in the art to use either pure silica for the first and second inner cladding layers to provide an inner cladding have a refractive index lower than the core, and to further provide a common cladding layer comprising silica doped with chlorine for the purpose of providing a common cladding layer having a refractive index higher than a trench refractive index (Δ3; see Figure 2).
Regarding claim 5; first inner cladding (120) and the second inner cladding (120) comprise silica doped with fluorine (see paragraph 191) and the common cladding (cladding, 140) comprises one of undoped silica, silica doped with fluorine, and silica doped with chlorine (see paragraph 191).  
Regarding claim 6; Hayashi discloses that the first inner cladding (120) and the second inner cladding (120) comprise silica doped with fluorine (see paragraph 191), but does not disclose that the fluorine content ranges from about 0.1 wt% to about 0.5 wt%.  Hayashi et al. does not disclose a particular amount of chlorine.  Berkey et al. teaches that an inner cladding layer (2; see Figure 1) may comprise fluorine dopant ranging from about 0.15 wt% to about 1 wt% (see paragraph 37).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the first and second inner cladding (120) of Hayashi from silica doped with from about 0.1wt% to about 0.5 wt% fluorine, as suggested by the teachings of Berkey et al.
Regarding claim 7; Hayashi discloses that Δ1MAX (Δ1) > 0 (see Figure 2), ΔIC1 (Δ2) ≤ 0 (see Figure 2), and ΔCC (Δ4) > ΔIC1 (Δ2); and Δ2MAX (Δ1) > 0, ΔIC2  (Δ2) ≤ 0, and ΔCC (Δ4) > ΔIC2 (Δ2), but does not specifically disclose that ΔCC ≥ 0.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the relative refractive index of the common cladding region, ΔCC , to be any value that sufficiently confines light within the core and inner cladding region of the optical fiber, including a value greater than or equal to zero, since one of ordinary skill in the art could have adjusted the relative refractive index of the common cladding to exceed or match the reference refractive index by forming the common cladding of pure silica with no unexpected or novel results.
Regarding claim 8; Hayashi discloses: 
a first outer cladding (trench layer 130, first outer cladding; see Figure 1, annotated below) surrounding the first inner cladding (120) between the first inner cladding (120) and the common cladding (140), wherein the first outer cladding (130) includes 
a relative refractive index ΔOC1 (Δ3; see Figure 2) and 
a width δrOC1 (c – b; see Figures 1 and 2); and 
a second outer cladding (trench layer 130, second outer cladding; see Figure 1, annotated below) surrounding the second inner cladding (120) between the second inner cladding (120) and the common cladding (140), wherein the second outer cladding includes
a relative refractive index ΔOC2 (Δ3; see Figure 2) and 
a width δrOC2  (c – b; see Figures 1 and 2).  

    PNG
    media_image2.png
    553
    886
    media_image2.png
    Greyscale

Regarding claim 9; Hayashi et al. teaches that the first outer cladding (trench layer 130) and the second outer cladding (trench layer 130) comprise silica doped with fluorine (see paragraph 191), but Hayashi et al. does not disclose that the first inner cladding (120) and the second inner cladding (120) comprise undoped silica.  
The examiner takes Official notice that for silica optical fibers, chlorine is routinely added to raise a refractive index of a desired silica layer, and fluorine is routinely added to lower a refractive index of a desired silica layer.  Berkey et al. teaches that the cladding may be pure silica or silica doped with fluorine (see paragraph 5).  Since the silica core contains a high level of chlorine, as discussed above with respect to claim 1, then it would be obvious to one of ordinary skill in the art to use either pure silica for the first and second inner cladding layers to provide an inner cladding have a refractive index lower than the core.
Regarding claim 10; Hayashi does not disclose that common cladding comprises undoped silica.  Berkey et al. teaches that the cladding may be pure silica (undoped silica, not containing fluorine) or silica doped with fluorine (see paragraph 5).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use pure silica to form the common cladding to obtain a desired refractive index difference between the common cladding and the trench layer for the purpose of reducing optical loss at the boundary between the trench layer and the common cladding layer in the fiber of Hayashi.
Regarding claim 11; 
Δ1MAX ( Δ1) > 0 (see Figure 2), Δ1MAX ( Δ1) > ΔIC1 ( Δ2) > ΔOC1 ( Δ3), and ΔCC ( Δ4) > ΔOC1 ( Δ3); and 
Δ2MAX ( Δ1) > 0 (see Figure 2), Δ2MAX ( Δ1) > ΔIC2 ( Δ2) > ΔOC2 ( Δ3) , and ΔCC ( Δ4) > ΔOC2 ( Δ3).
Regarding claim 12; Berkey et al. teaches that the core may comprise greater than 3 wt% chlorine and less than 6 wt% chlorine (see paragraphs 4 and 5; see examples 4 and 5 in table 1; see examples 12, 15, 17, and 18 in Table 2).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the fiber of Hayashi with the first core (110) and the second core (110) comprise greater than 3 wt% and less than 6 wt% chlorine for the purpose of providing optical fibers with reduced attenuation (see the discussion above with respect to claim 1).  
Regarding claim 13; Hayashi discloses that the first core (core 110) and the second core (core 110) are free of fluorine (pure silica glass containing chlorine; see paragraph 191).  
Regarding claim 14; Berkey et al. teaches that the silica fibers containing the high chlorine content in the core have and attenuation of about 0.15 dB/km at 1440 nm (see paragraph 6).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical fiber with the chlorine wt% discussed above with respect to claim 1 and having an attenuation of the first core (110) and the second core (110) that is less than 0.175 dB/km at 1550 nm.  
Regarding claim 15; Hayashi and Berkey teach or suggest the multicore optical fiber of claim 1 (see the discussion above with respect to claim 1), further comprising: 
i additional cores (110; see Figure 1 of Hayashi) comprising silica and greater than 3 wt% chlorine (see the discussion above with respect to claim 1), 
wherein i is 1 to 18 (see Figure 1 of Hayashi, wherein 5 additional cores are illustrated, although the provision of any number of cores ranging from 1 to 18 would be obvious to one of ordinary skill in the art give the teachings of Hayashi), and 
wherein each additional core (110) comprises 
a core centerline (see Figure 1; each core 110 comprises a core centerline), 
a relative refractive index ΔiMAX (Δ1; see Figure 2 of Hayashi); and 
an outer radius ri (a; see Figure 2 of Hayashi); and 
an inner cladding (120) surrounding each additional core (110) and comprising 
a relative refractive index ΔICi (Δ2) and 
a width δr1Ci (b – a), 
wherein ΔiMAX > ΔICi (Δ1 > Δ2; see Figure 2 of Hayashi), 
wherein a spacing (core pitch Λ; see Figure 1 and paragraph 124)  between the core centerline of adjacent cores is at least 28 micrometers (see paragraph 16, 25, 27), and 
a crosstalk between adjacent cores is < -30 dB, as measured for a 100 km length of the multicore optical fiber operating at a wavelength of 1550 nm (see paragraphs 11 and 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar et al. (US 2002/0176677 A1) discloses multicore optical fibers in Figures 6A-6C;
Sasaoka et al. (US 2011/0222828 A1) discloses a multicore optical fiber in Figures 7A and 7B;
Dianov et al. (US 2013/0294737 A1) discloses multicore optical fibers (see the entire disclosure);
Fini et al. (US 8,737,792 B2) discloses multicore optical fibers (see the entire disclosure); and
Matsuo et al. (US 8,971,685 B2) discloses a multicore optical fiber (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874